Title: John Quincy Adams to Thomas Jefferson, 24 April 1819
From: Adams, John Quincy
To: Jefferson, Thomas


          
             Dear Sir.
            Washington 24. April 1819.
          
          An Italian Sculptor, of great merit, in his profession, named Cardelli, now here, and who has been for sometime working at the Capitol, is earnestly desirous of taking a Bust of you, and I have undertaken to solicit for him your permission that he should go to Monticello for that purpose—As it is with a view of taking Casts from it, one of which I wish to possess I am not entirely without an interest of my own in the success of his application. He has had the advantage of taking one of Mr Monroe, which is an excellent likeness and well executed—He will want three or four sittings and will take them entirely at your convenience—He proposes also if he can obtain the permission to take that of Mr Madison—He will be glad to come to Monticello as soon as may be agreeable to you—
          I have seen with great concern the accident which has lately befallen you, as mentioned in the Public Journals—I hope it is true as stated that the principal part of your house was preserved and that the personal injury which you sustained was slight; and has been attended with no further consequences.
          
            Permit me to tender you the assurance of my perfect Respect.
            John Quincy Adams.
          
        